Case: 15-50765      Document: 00513495732         Page: 1    Date Filed: 05/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50765
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             May 6, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ELISA MORIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-938-3


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Elisa Morin appeals the 12-month sentence imposed following the
revocation of her supervised release. She contends that the district court’s
failure to provide adequate reasons for the sentence, which is below the
statutory maximum of 24 months but above the policy statement range of four
to 10 months of imprisonment, renders the sentence plainly unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50765      Document: 00513495732     Page: 2   Date Filed: 05/06/2016


                                  No. 15-50765

      Because Morin did not object to the revocation sentence after it was
imposed, we review her arguments for plain error. United States v. Warren,
720 F.3d 321, 327 (5th Cir. 2013). To prevail under the plain error standard,
Morin must show a forfeited error that is clear or obvious. See Puckett v.
United States, 556 U.S. 129, 135 (2009); Warren, 720 F.3d at 327. She also
must demonstrate that any error affected her substantial rights, meaning that
“the error affected the outcome of the district court proceedings.” Warren, 720
F.3d at 327 (internal quotation marks and citation omitted).              If these
requirements are met, this court has the discretion to correct the error, but
“only if it seriously affected the fairness, integrity, or public reputation of the
judicial proceeding.”    Id. (internal quotation marks and citation omitted).
Because the district court provided a sufficiently detailed explanation for the
sentence it imposed, it did not commit error, plain or otherwise, in stating its
reasons for the sentence. See United States v. Whitelaw, 580 F.3d 256, 261-62
(5th Cir. 2009).     Consequently, the judgment of the district court is
AFFIRMED.




                                        2